Case 5:12-cv-01260-DDP-PVC Document 272 Filed 12/11/20 Page 1 of 2 Page ID #:3143

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No.        EDCV 12-1260 DDP (PVC)                                 Date: December 11, 2020
  Title           Mario Louis Navarro v. Matthew Cate, et al.




  Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                   Marlene Ramirez                                         None
                    Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiff:                Attorneys Present for Defendants:
                      None                                              None

  PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
               MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
               THIS ACTION BE DISMISSED FOR FAILURE TO
               PROSECUTE

         Plaintiff alleges that prison officials at Ironwood State Prison discriminated
  against him because of his Native American heritage. On August 20, 2020, the Court
  granted Defendants’ motion to dismiss the Third Amended Complaint (“TAC”) and
  dismissed the TAC with leave to amend. (Dkt. No. 266). Pursuant to the Court’s order,
  Plaintiff’s Fourth Amended Complaint was due by September 21, 2020. (Id.).

         Plaintiff requested, and was granted, an extension of time to file a Fourth
  Amended Complaint. (Dkt. No. 270 (Request); Dkt. No. 271 (“Order”)). The Court set
  October 21, 2020 as the extended deadline to file a Fourth Amended Complaint if
  Plaintiff wished to pursue his claims. (Id. at 2). The October 21, 2020 deadline has long
  since expired and Plaintiff has failed to file either a Fourth Amended Complaint or an
  additional request for an extension of time in which to do so.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21)
  days of the date of this Order, why the Magistrate Judge should not recommend that this



  CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
Case 5:12-cv-01260-DDP-PVC Document 272 Filed 12/11/20 Page 2 of 2 Page ID #:3144

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No.        EDCV 12-1260 DDP (PVC)                           Date: December 11, 2020
  Title           Mario Louis Navarro v. Matthew Cate, et al.


  action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
  Order by filing either: (1) a Fourth Amended Complaint, curing the deficiencies of the
  Third Amended Complaint; (2) a Notice of Intention to Stand on Defective Complaint; or
  (3) a declaration under penalty of perjury stating why he is unable to do so. See
  McCalden v. California Library Ass’n, 955 F.2d 1214, 1224 (9th Cir. 1992) (a plaintiff
  granted leave to amend a pleading “may elect to stand on her pleading and appeal”).

          Plaintiff is cautioned that if he chooses to stand on his defective Third Amended
  Complaint despite having been afforded the opportunity to amend, the Magistrate Judge
  will recommend that the Court dismiss any defective claims under Federal Rule of Civil
  Procedure 12(b)(6) and allow the action to proceed only on the surviving claims, if any,
  that sufficiently state a claim. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065
  (9th Cir. 2004) (“When the plaintiff timely responds with a formal notice of his intent not
  to amend, the threatened dismissal merely ripens into a final, appealable judgment.”).
  Plaintiff is further cautioned that the Court is unlikely to grant any further continuances to
  file a Fourth Amended Complaint without a detailed showing of good cause, supported
  by evidence.

          If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
  dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
  Dismissal form is attached for Plaintiff’s convenience. Plaintiff is warned that the
  failure to timely file a response to this Order will result in a recommendation that this
  action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
  to Federal Rule of Civil Procedure 41(b).

         The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
  his address of record and on counsel for Defendants.

          IT IS SO ORDERED.
                                                                                            00:00
                                                                   Initials of Preparer      mr



  CV-90 (03/15)                         Civil Minutes – General                           Page 2 of 2
